PETERS, C. J.
The facts set up in the pleas in this case are substantially the same as those which were- presented by the petition in the case of Griffin v. Ryland, 45 Ala. 688. In that case, the judgments of the rebel courts were placed on the footing of foreign judgments. In a recent case before the supreme court of the United States, Justice Field, as the organ of the court, said : “We admit that the acts of the several states in their individual capacities, and of their different departments of government, executive, judicial, and legislative, during the war, so far as they did not impair, or tend to impair the supremacy of the national authority, or the rights of citizens under the constitution, are in general to be treated as valid and binding.” Horn v. Lockhart, 17 Wallace, 570. The pleas show that there was a final settlement of Tankersley’s administration of Tarver’s estate, regularly made, in the rebel court of probate, and a distribution of the residue remaining in the hands of the administrator among the persons who were entitled to the same, and that the several distributive shares thus ascertained were fully paid. This discharged the administrator from further accounting, particularly as this proceeding does not appear to have been instituted under Ordinance No. 40 of the convention of 1867, entitled “ An ordinance to allow widows, orphans, and others to review the validity of sales and settlements of estates made by guardians, trustees,” &c., passed February 6, 1867. Acts 1868, pp. 187-8; 45 Ala. 688, 691. The answers to the plea do not show that any right of the appellants, under the constitution of the United States, was assailed or disregarded by the act of the rebel court set up in the pleas. In such case, the pleas were sufficient, and the demurrers were properly overruled. On the issues joined, the pleas were fully established by the jn-oof adduced.
The judgment of the court below is affirmed, with costs.